1                           IN THE UNITED STATE DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
2
3
4     BACK COUNTRY HORSEMEN OF                             )   Case No.: 2:19-cv-02149-JAM-AC
5     AMERICA, BACKCOUNTRY HORSEMEN                        )
      OF CALIFORNIA, GOLD COUNTRY                          )
6     TRAILS COUNCIL, FOREST ISSUES                        )   ORDER APPROVING
      GROUP, and THE WILDERNESS SOCIETY,                   )   STIPULATION TO EXTEND
7                                                          )
            Plaintiffs,                                        DEFENDANT’S DECEMBER 27,
8                                                          )   2019 DEADLINE TO RESPOND TO
            v.                                             )   COMPLAINT BY SIXTY DAYS
9     UNITED STATES FOREST SERVICE,                        )
                                                           )
10          Defendant.                                     )
11                                                         )
                                                           )
12
13
14          This matter having come before the Court upon the Stipulation of the parties, and good

15   cause appearing, it is hereby ordered that Defendant’s December 27, 2019 deadline to respond to
16
     the complaint is extended by sixty days, until February 25, 2020. If a dismissal or request for
17
     further extension has not then been filed with the Court, Defendant shall file its response to the
18
19   complaint by the February 25, 2020 deadline.

20          IT IS SO ORDERED.
21   DATED this 17th day of December 2019.
22
23                                                 /s/ John A. Mendez_______________________
24                                                 JOHN A. MENDEZ
                                                   UNITED STATES DISTRICT COURT JUDGE
25
26
27
28
